Citation Nr: 0114734	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-21 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for stomach 
problems with diarrhea due to an undiagnosed illness, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1986 to March 
1987 and from November 1990 to July 1991.  His claims come 
before the Board of Veterans' Appeals (Board) on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia, will 
be discussed in the REMAND portion of this decision.

In a VA Form 21-4138 (Statement in Support of Claim) dated 
March 1998, the veteran appears to have raised the issue of 
entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities.  
As this matter has not been procedurally developed for 
appellate review, the Board refers it back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
issue concerning an increased evaluation for stomach problems 
with diarrhea has been obtained, and no further development 
is necessary to comply with the Veterans Claims Assistance 
Act of 2000.

2.  The veteran suffers from diarrhea, constipation, nausea, 
and occasional abdominal distress.

3.  The veteran was hospitalized for severe abdominal 
distress in March 1998 as a result of pancreatitis, for which 
service connection has not been established. 




CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
the veteran's disability due to stomach problems with 
diarrhea have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 4.1-4.14, 4.113, 4.114, 
Diagnostic Codes 8873-7319 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a May 1997 rating decision, the RO granted service 
connection for stomach problems with diarrhea due to an 
undiagnosed illness, for which a 10 percent evaluation was 
assigned.  The veteran now claims that this disability has 
worsened and that an increased evaluation is therefore 
warranted. 

I.  Duty to Assist

The VA has a duty to assist the veteran in developing facts 
which are pertinent to that claim.  In November 2000, the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (the "VCAA") became law, and substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new law affects claims pending on or filed after the date 
of enactment (as well as certain claims which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  Changes potentially relevant to the veteran's appeal 
include the establishment of procedures for advising the 
claimant and his representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  Where 
the law or regulations governing a claim change after the 
claim has been filed, but before the appeal process has been 
concluded, the version most favorable to the claimant 
applies, absent congressional intent to the contrary.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the VCAA notice and 
assistance provisions.  The record includes three VA 
gastrointestinal examination reports since 1998, as well as 
VA and private treatment records.  Moreover, the Board 
concludes that the discussions in the rating decisions, 
statement of the case, and letters from the RO have informed 
the veteran and his representative of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  As such, compliance with VA's notification 
requirements have been met.  

The Board finds that the current record is adequate to allow 
for equitable review of the veteran's claim and that no 
further action is necessary to meet the requirements of the 
VCAA.  Accordingly, under the circumstances of this case, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

II.  Background

The veteran received outpatient treatment at a VA facility 
throughout 1997 and 1998 for schizophrenia and 
gastrointestinal complaints.  An August 1997 outpatient 
treatment report noted the veteran's complaints involving 
stomach pain and diarrhea.  His height was recorded as 5 feet 
7 1/2  inches and his weight was 212 pounds.  When seen in 
March 1998, he reported that had not been eating due to 
stress and that he currently weighed 197 pounds.  In April 
1998, the veteran reported nausea but denied vomiting.  A 
September 1998 report noted the presence of red blood with 
bowel movements, but also noted that his weight had been 
increasing.  Later that month, the veteran reported some 
rectal bleeding, occasional nausea, and some vomiting.  His 
weight was 210 pounds.  It noted that he was too ticklish to 
have his abdomen examined.  

He was admitted to the Methodist Medical Center from March to 
April 1998 for abdominal pain associated with acute 
pancreatitis.  Records from that admission noted a prior 
episode of pancreatitis at age 16.  A history of abdominal 
pain was also noted.  At the time of admission, it was 
recorded that he had been fairly stable until recently.  The 
veteran said he began consuming alcohol three to four times a 
week.  He reported a two day history of right flank and back 
pain, with intense mid-abdominal pain and nausea on the 
morning he presented to the emergency room.  Testing revealed 
a lipase of 828, a normal white blood cell count, a normal 
hematocrit, a normal liver panel, and a negative ultrasound 
of the gallbladder.  Upon physical examination, the mid and 
upper abdominal area exhibited tenderness.  No abdominal 
masses or hepatosplenomegaly were present.  Bowel sounds were 
active with no bruits.  A CAT scan revealed fairly severe 
pancreatitis, with peripancreatic fluid and edema but no 
obvious cysts or masses in the pancreas.  The physician felt 
that the veteran's pancreatitis probably resulted from 
alcohol intake or was possibly idiopathic.  The diagnoses at 
discharge included (1) pancreatitis, etiology uncertain, 
suspect possibly relationship to alcohol; (2) history of 
prior pancreatitis; and (3) abdominal pain, secondary to #1.

At a VA medical examination in September 1998, the veteran 
reported that he began experiencing stomach problems and 
diarrhea soon after his separation from active duty in 1991.  
He said that Army and VA doctors discovered that he had two 
kinds of parasites.  He reported a lot of gastrointestinal 
symptoms such as nausea, vomiting and occasional bright red 
stools.  He also reported occasional diarrhea and 
constipation, and said abdominal pain occurred approximately 
once or twice a week.  Prior gastroscopic and colonoscopic 
examinations were unremarkable.  It was noted that he weighed 
156 pounds when he joined the service and that he currently 
weighed 210 pounds.  The examiner noted that there was 
nothing in the medical profile concerning medication for GI 
symptoms.  The examiner indicated that the veteran's abdomen 
was difficult to examine because he was too ticklish.  The 
examiner then concluded that no physical abnormalities were 
elicited.  

The veteran was afforded an additional VA examination in 
December 1999 to determine the nature and severity of his 
gastrointestinal disability.  He appeared to the examination 
with his mother.  The examiner explained that the veteran was 
in a near catatonic state and did not respond unless his 
mother instructed him to do so.  He answered questions either 
with a blank look or in a generalized vague manner.  The 
examiner questioned the reliability of the history provided 
by both the veteran and his mother.  That being said, the 
veteran reported constant epigastric pain.  The mother said 
he frequently passed bright red blood by vomiting and through 
his rectum.  She reported episodes in which he would stay in 
the bathroom for two to three hours at a time while leaning 
over, holding his stomach and "retching."  She said his 
stools were very "strongly foul smelling."  The examiner 
noted that the veteran was not taking any GI medications.  
Upon physical examination, the examiner said the veteran did 
not cooperate and continuously guarded.  The examiner was 
therefore unable to feel any masses or organomegaly.  Bowel 
sounds were entirely normal.  The examiner concluded that the 
veteran suffered from psychogenic abdominal pain and 
diarrhea, as well as peptic acid disease.  However, the 
veteran was psychologically unable to undergo a comprehensive 
GI work-up to determine the presence of any objective 
disease.   

As a result, the veteran underwent an additional VA 
examination in July 2000.  Objectively, the veteran weighed 
221 pounds, which the examiner pointed out was an increase 
from his recorded weight of 207 pounds in March 1997.  His 
build was described as very muscular, and there was no sign 
of anemia.  Again, there was a lot of guarding while the 
examiner attempted to examine the abdomen, making it 
difficult to palpate.  Bowel sounds were active an all four 
quadrants.  There was no obvious organomegaly and no masses 
present.  Upper and lower GI revealed a "[n]ormal esophagus 
with pyloroduodenal spasm thus incomplete distention, but no 
definite ulcer seen."  The veteran was diagnosed with 
history of duodenitis and chronic gastritis, as well as 
status post pancreatitis in 1998.  The examiner noted that GI 
work-up showed no definite ulcerations, and that it was at 
least as likely as not that his symptoms beginning in 1995 
were an early manifestation of his chronic condition. 




III.  Analysis

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  Disability ratings are determined by applying 
the criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The RO evaluated the veteran's disability due to stomach 
problems with diarrhea under Diagnostic Code 7319, which 
pertains to irritable colon syndrome.  The Board notes that 
the rating schedule does not specifically provide criteria 
for rating stomach problems with diarrhea.  In such 
situations, it is permissible to evaluate a disability under 
the provisions of the schedule which pertain to a closely 
related disease or injury which is analogous in terms of the 
function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20.  The Board finds, as did 
the RO, that the criteria for evaluating irritable colon 
syndrome, which are contained in Code 7319 and which 
primarily consider the frequency and severity of resultant 
diarrhea, provide the best basis for evaluating the veteran's 
service-connected stomach problems with diarrhea.

Under Diagnostic Code 7319, a 10 percent evaluation is 
warranted for moderate irritable colon syndrome, with 
frequent episodes of bowel disturbance with abdominal 
distress.  A 30 percent evaluation, the highest available 
under this code, is warranted if the disorder is severe, 
manifested by diarrhea, or alternating diarrhea and 
constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114 Diagnostic Code 7319.

Applying these criteria to the facts of this case, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an evaluation in excess of 10 percent for 
his disability due to stomach problems with diarrhea.  The 
Board notes that the veteran does indeed experience both 
diarrhea and constipation, both of which are listed under the 
criteria for a 30 percent evaluation.  Nevertheless, a 30 
percent evaluation also requires that the veteran experiences 
"more or less constant abdominal distress."  38 C.F.R. 
§ 4.114, Diagnostic Code 7319.  Here, this requirement has 
not been met, as the evidence shows only occasional abdominal 
distress.  The Board notes that the veteran suffered from 
severe abdominal distress when hospitalized at Methodist 
Medical Center from March to April 1998.  However, health 
care professionals attributed this pain to a diagnosis of 
pancreatitis, for which service connection has not been 
established.  Therefore, the Board need not attribute the 
veteran's abdominal pain at the time of that admission to his 
service-connected gastrointestinal disability.  Mittleider v. 
West, 11 Vet. App. 181 (1998) (when it is not possible to 
separate the effects of the service-connected condition from 
a nonservice-connected condition, such signs and symptoms 
will be attributed to the service-connected condition).  
Moreover, at his September 1998 VA examination, the veteran 
reported occasional diarrhea and constipation, with abdominal 
pain once or twice a week.  At his December 1999 VA 
examination, although the veteran reported constant 
epigastric distress, the examiner questioned the reliability 
of the history provided by both the veteran and his mother.  
In any event, no findings on physical examination were 
reported to account for his complaints.  Finally, the July 
2000 VA examination report made no reference to complaints 
which could be characterized as "more or less constant 
abdominal distress."  Under these circumstance, the Board 
can only conclude that the criteria for an evaluation in 
excess of 10 percent under Diagnostic Code 7319 have not been 
met.  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran an evaluation in excess 
of 10 percent for his disability due to stomach problems with 
diarrhea.  The Board notes that Diagnostic Code 7346 is used 
to evaluate hiatal hernia.  This code provides a 60 percent 
evaluation if a hiatal hernia produces symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia, or other symptom combinations productive of 
severe impairment of health.  A 30 percent rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, which produces 
considerable impairment of health.  A 10 percent rating is 
provided where the disorder is manifested by two or more of 
the symptoms for the 30 percent rating of less severity.  38 
C.F.R. § 4.114 Diagnostic Code 7346.  Here, the record does 
not disclose that the veteran suffers from persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, nor is there evidence of material weight loss and 
hematemesis or melena with moderate anemia, or other symptom 
combinations productive of severe impairment of health.  In 
short, the evidence shows that the veteran's disability due 
to stomach problems with diarrhea is most consistent with a 
10 percent evaluation under Diagnostic Code 7319.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this case, the 
evidence shows that the veteran lost his job in 1998 after 
nine years due to psychiatric problems.  Under these 
circumstances, there are currently no factors suggestive of 
an unusual disability picture as a result of his service-
connected disability due to stomach problems with diarrhea.  
Therefore, further development in keeping with the procedural 
actions outlined in 38 C.F.R.    § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's disability due to stomach problems with 
diarrhea.  In reaching this decision, the Board acknowledges 
that, under the prior and revised provisions of 38 U.S.C.A. 
§ 5107(b), the benefit of the doubt is to be resolved in the 
veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
for application in this case.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107(b)); 
see Gilbert, 1 Vet. App. at 55.


ORDER

An evaluation in excess of 10 percent for stomach problems 
with diarrhea due to an undiagnosed illness is denied.


REMAND

The veteran claims that he suffers from schizophrenia which 
had its onset in service  or during the one-year presumptive 
period following service.  After a review of the record, 
however, the Board finds that additional development is 
needed to comply with the Veterans Claims Assistance Act of 
2000 before it can adjudicate this claim.

Service connection may be granted for any disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
Certain chronic diseases, including psychoses, may be 
presumed to have been incurred during service if manifested 
to a compensable degree (10 percent) within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.307, 3.309 (2000).

The veteran's service medical records make no reference to 
any psychiatric problems, and a psychosis was not present 
during the one-year period after service.  However, VA 
hospitalization and examination reports list diagnoses of 
schizophrenia.  To date, however, the veteran has not been 
afforded an examination to determine whether this condition 
had its onset in service or during the one-year presumptive 
period after service.  The VCAA states that the Secretary may 
decide a claim without providing assistance when no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement.  Since a VA examination 
may aid in the establishment of entitlement to service 
connection for acquired psychiatric disorder, to include 
schizophrenia, the Board finds that the veteran should be 
afforded a VA medical examination to determine the date of 
onset of this disability. 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled to 
undergo a VA psychiatric examination to 
determine the nature and etiology of all 
identified psychiatric disorders.  The 
claims folder, including a copy of this 
remand, should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the appellant's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should specifically address whether it is 
at least as likely as not (50 percent 
likelihood or greater) that any Axis I 
diagnoses identified are related to 
service.  All pertinent clinical findings 
and the complete rationale for all 
opinions expressed should be set forth in 
a typewritten report.

2.  The RO should then review the 
examination report to ensure that it is 
in complete compliance with this remand.  
If deficient in any manner, the RO must 
implement corrective procedures at once.  
The RO should also review the entire file 
and undertake any additional development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000.

3.  After ensuring that the requested 
actions have been completed to the extent 
possible, the RO should then readjudicate 
the veteran's claim of entitlement to 
service connection for an acquired 
psychiatric disorder, to include 
schizophrenia.  If the benefit sought is 
not granted, the appellant and his 
attorney should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.  
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 



